Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when 
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:16/786,225, filed on 02/10/2020.  
The amendments to the abstract and claims filed on 04/29/2020 has been entered and examined by the examiner.  However, the amended specification is not in the correct format and therefore the examiner objects the specification filed on 04/29/2020.
This action has been made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 is being considered by the examiner.  The signed IDSs are hereby attached.
Specification
The disclosure is objected to because of the following informalities: 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the items should appear in upper case, without underlining or bold type, as a section heading. 

CROSS-REFERENCE TO RELATED APPLICATIONS.
BACKGROUND OF THE INVENTION.
BRIEF SUMMARY OF THE INVENTION.
BRIEF DESCRIPTION OF DRAWING(S).
DETAILED DESCRIPTION OF THE INVENTION. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the incoming social media data”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests amending the claims to recite as “an incoming social media data.”
Claim 1 recites “the system”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  In addition, the system claim requires a structural element while a method claim requires steps for performing the method.   It appears that claim 1 is intended to be a method claim, therefore, the examiner suggests removing “the system” from the claim since claim 1 is a method claim.
 Claim 1 recites “the harassing content”. There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests removing “the” from the claim limitation.
Claim 1 recites “the user preferences”. There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  
Claim 1 recites “reporting the harassment content to the entities”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  
Claim 1 recites “the person harassing”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  
Claim 2 recites “the social media platform structure.”  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  
Claim 14 recites “the history of the offenders.”  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  
Claim 14 recites “the location.”  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  
Claim 15 recites “the overlaps.”  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  
Claim 15 recites “the three sets of bag-of-words.”  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  
Claim 15 recites “the history of the senders.”  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  
The dependent claims are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss, US Patent Application No.: 20120151046.
Claim 1:
Weiss discloses a method filtering the incoming social media data (See Abstract & Paragraphs 0062-0063; 0069; 0097), the system comprising: 
transferring data from at least one social media platform to at least one user device (See Figure 3, Item 320 & 0034; 0035; 0039; 0052; 0055; 0071), and at least one Emakia server (“collects and sends data to a collection server 304” See Paragraph 0035 wherein the “collection server 304” performs the same tasks as the “Emakia server”); 
labeling social media data content with a characteristic term which represents the content in any language (“online activity can be categorized into two groups: native solutions and cloud-based solutions.  ” See Paragraph 0003) including emojis (“Communication can also be in the form of image” See Paragraph 0048 wherein “emojis” perform the same tasks as “images”);
training and evaluating classifier models with the labeled data in any language and any type of data (“Machine learning techniques, such as support vector machine ("SVM"), can also be employed to train a classifier for a targeted sentiment or topic,” See Paragraph 0047); 
running Enaelle, an application (“minor's user information can be collected during interactions with a third party application” See Paragraph 0035), on the user mobile device (See Figure 3, Item 320 & 0034; 0035; 0039; 0052; 0055; 0071); 
 (“language or analyzed sentiment which can include content of the communications or excerpts thereof evidencing the bullying, including for example text, image, video, or recorded telephone calls or video calls.” See Paragraph 0056); 
uploading the classifier model associated (“Communications including text, voice or images can be analyzed for sentiment corresponding to bullying (e.g. anger/hostility, depression, sadness).  A database of trigger terms and phrases corresponding to bullying, or a machine learning classifier, such as SVM, is preferably maintained with which to compare/analyze the text.” See Paragraphs 0047-0048; 0053-0054; 0060) with detected language (See Paragraph 0056) onto the user device (See Figure 3, Item 320 & 0034; 0035; 0039; 0052; 0055; 0071); 
filtering incoming social media content (“monitoring system can be configured to filter and limit the content” See Paragraph 0062) with the classifier model (“Communications including text, voice or images can be analyzed for sentiment corresponding to bullying (e.g. anger/hostility, depression, sadness).  A database of trigger terms and phrases corresponding to bullying, or a machine learning classifier, such as SVM, is preferably maintained with which to compare/analyze the text.” See Paragraphs 0047-0048; 0053-0054; 0060); 
separating neutral content from unwanted content (“The system can alternatively provide the peer lists themselves to the monitoring user, with an optional sorting and filtering UI, and enable the parent to browse the list of peers and flag the peers to be watched.” See Paragraph 0069); 
(See Paragraph 0069); 
customizing the model for the user preferences (“monitoring user based on preferences” See Paragraph 0073); 
reporting the harassment content to the entities which are able to protect the user against the person harassing and intervene on the user's behalf (“reporting suspected bullying activity” See Paragraph 0060).  
Claim 2:
Weiss discloses wherein the social media data is transferred via Rest API depending on the social media platform structure (“enabling online-monitoring agents 302 
or 303 or monitoring agent 330; accessing the contents of a child's social networking application account via an API enabled for such purpose” See Paragraph 0043).  
Claim 3:
Weiss discloses wherein the social media data is transferred via Webhook depending on the social media platform structure (“enabling online-monitoring agents 302 
or 303 or monitoring agent 330; accessing the contents of a child's social networking application account via an API enabled for such purpose” See Paragraph 0043).  
Claim 4:
Weiss discloses wherein the classifiers are text classifiers (“Communications including text, voice or images can be analyzed for sentiment corresponding to bullying (e.g. anger/hostility, depression, sadness).  A database of trigger terms and phrases corresponding to bullying, or a machine learning classifier, such as SVM, is preferably maintained with which to compare/analyze the text.” See Paragraphs 0047-0048; 0053-0054; 0060), in order to filter out harassment on incoming text data (“communications sent by a subject is determined to include potentially bullying or aggressive content, the system determines that the subject may be the originator of bullying behavior.  If the subject is the originator of such communication, the system can intercept the communication and prevent delivery or provide a warning to the subject,” See Paragraphs 0053; 0055-0056).  
Claim 5:
Weiss discloses wherein the classifiers (“machine learning classifier, such as SVM, is preferably maintained with which to compare/analyze the text.” See Paragraphs 0047-0048; 0053-0054; 0060), are image classifiers in order to filter out harassment on incoming image data (“communications sent by a subject is determined to include potentially bullying or aggressive content, the system determines that the subject may be the originator of bullying behavior.  If the subject is the originator of such communication, the system can intercept the communication and prevent delivery or provide a warning to the subject,” See Paragraphs 0053; 0055 & “content of the communications or excerpts thereof evidencing the bullying, including for example text, image, video, or recorded telephone calls 
or video calls.” See Paragraph 0056).    
Claim 6:
Weiss discloses wherein the classifiers (“machine learning classifier, such as SVM, is preferably maintained with which to compare/analyze the text.” See Paragraphs 0047-0048; 0053-0054; 0060) are audio classifiers in order to filter out harassment on incoming audio data (“communications sent by a subject is determined to include potentially bullying or aggressive content, the system determines that the subject may be the originator of bullying behavior.  If the subject is the originator of such communication, the system can intercept the communication and prevent delivery or provide a warning to the subject,” See Paragraphs 0053; 0055 & “content of the communications or excerpts thereof evidencing the bullying, including for example text, image, video, or recorded telephone calls 
or video calls.” See Paragraph 0056).     
Claim 7:
Weiss discloses wherein the classifiers (“machine learning classifier, such as SVM, is preferably maintained with which to compare/analyze the text.” See Paragraphs 0047-0048; 0053-0054; 0060) are video classifiers in order to filter out harassment on incoming video data (“communications sent by a subject is determined to include potentially bullying or aggressive content, the system determines that the subject may be the originator of bullying behavior.  If the subject is the originator of such communication, the system can intercept the communication and prevent delivery or provide a warning to the subject,” See Paragraphs 0053; 0055 & “content of the communications or excerpts thereof evidencing the bullying, including for example text, image, video, or recorded telephone calls 
or video calls.” See Paragraph 0056).      
Claim 8:
(“monitoring system can be configured to filter and limit the content” See Paragraphs 0062 & 0069).  
Claim 9:
Weiss discloses wherein a video classifier (“Machine learning techniques, such as support vector machine ("SVM"), can also be employed to train a classifier for a targeted sentiment or topic,” See Paragraph 0047) is trained to filter out deep fake videos in any language (“monitoring system can be configured to filter and limit the content” See Paragraphs 0062 & 0069).  
Claim 10:
Weiss discloses wherein the text classifier model (“Machine learning techniques, such as support vector machine ("SVM"), can also be employed to train a classifier for a targeted sentiment or topic,” See Paragraph 0047) is tuned with a bag of words to catch content unseen by the model (“monitoring system can be configured to filter and limit the content” See Paragraphs 0062 & 0069).  
Claim 11:
Weiss discloses wherein the model (“Machine learning techniques, such as support vector machine ("SVM"), can also be employed to train a classifier for a targeted sentiment or topic,” See Paragraph 0047) is retrained with the unseen content (“monitoring system can be configured to filter and limit the content” See Paragraphs 0062 & 0069).  
Claim 12:
(“Generating a time activity history of the 
bullying activity including one or more of a history of the severity, a history 
of the determined topics, a history of the language or analyzed sentiment which 
can include content of the communications or excerpts thereof evidencing the 
bullying, including for example text, image, video, or recorded telephone calls 
or video calls.” See Paragraph 0056).   
Claim 13:
Weiss discloses wherein the Enaelle application displays a GUI portal so that the user has access to different platform content (“minor's user information can be collected during interactions with a third party application” See Paragraphs 0004 & 0035).  
Claim 14:
Weiss discloses wherein the report collects the history of the offenders, their friends, their followers and the location of the offenders and analyze how harassment is spreading (“reporting suspected bullying activity” See Paragraphs 0058-0060).    
Claim 15:
Weiss discloses wherein text classifier model Core ML 3 result is compared to the text classifier model Auto ML result (“Machine learning techniques, such as support vector machine ("SVM"), can also be employed to train a classifier for a targeted sentiment or topic,” See Paragraph 0047); the comparison and additional parameters are evaluated with weights (“monitoring system can be configured to filter and limit the content” See Paragraphs 0062 & 0069); the additional parameters are the overlaps (“Generating a time activity history of the 
bullying activity including one or more of a history of the severity, a history 
of the determined topics, a history of the language or analyzed sentiment which 
can include content of the communications or excerpts thereof evidencing the 
bullying, including for example text, image, video, or recorded telephone calls 
or video calls.” See Paragraph 0056).  
Claim 16:
Weiss discloses wherein the bag-of-words acts as an adaptive filter to catch content unseen by the model (“monitoring system can be configured to filter and limit the content” See Paragraphs 0062 & 0069); then the model is retrained on the Emakia server with the unseen content (“collects and sends data to a collection server 304” See Paragraph 0035 wherein the “collection server 304” performs the same tasks as the “Emakia server”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application No.: 20180349502 discloses a filter program may help reduce and determine sharing compromising photos, bullying, threats, predators, pornography, gambling, sex trafficking, inappropriate behaviour, suicide, and improve mental health, sex, nudity, prostitution, drugs, as well as reduce exposure to unwanted content.
US Patent No.: 10073830, discloses bullying etc. via the text analysis engine's ability to detect a consumers feeling towards topics across multiple social media platforms.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        April 14, 2021